DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 08/23/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al. (US 20090309477 A1, hereinafter Bang).
With regards to claim 1, Bang discloses a method of manufacturing a display device (FIGS. 1-11) comprising: 
preparing a mother panel, (at least mother glass 10) the mother panel including 
5a first display panel region (at least display panel P1)  and a second display panel region (at least display panel P1) in contact with the first display panel region, (See FIG. 1) 
a plurality of first terminals (pad electrodes 130 connected to display P1)  that are positioned at a first edge portion of the first display panel region adjacent to the second display panel region and aligned along a boundary 10between the first display panel region and the second display panel region, (See FIGS. 2 and 8) 
a plurality of second terminals (pad electrodes 130 connected to display P3) that are positioned at a second edge portion of the second display panel region adjacent to the first display panel region and aligned along the 15boundary, (See FIGS. 2 and 8) 
a first connection line (first wiring portions 141) that crosses the boundary at a first crossing position and electrically connects one of the plurality of first terminals and one of the plurality of second terminals, (See FIG. 8) and  
20a second connection line (second wiring portions 190) that crosses the boundary at a second crossing position away from the first crossing position and electrically connects the one of the plurality of first terminals and one positioned next to the one of the plurality of second terminals; (See FIG. 8) and  
25cutting the mother panel at the boundary.  (Paragraph [0031]: “Referring to FIG. 1, a plurality of display panels P1-P8 are formed on a mother glass 10. Each of the individual display panels P1-P8 is obtained, as shown in FIG. 2, by cutting the mother glass 10 along a scribing line SL.”) 

With regards to claim 2, Bang discloses the method of manufacturing the display device according to claim 1, wherein the second connection line crosses the boundary a plurality of times.  (See at least FIG. 8, where the line 190 crosses the boundary a plurality of times)

With regards to claim 3, Bang discloses the method of manufacturing the display device according to claim 1, wherein the second connection line crosses the boundary an odd number of three or more times.  (See at least FIG. 8, where the line 190 crosses the boundary three times)

With regards to claim 4, Bang discloses the method of manufacturing the display device according to claim 2, wherein the second connection line is formed in a rectangular wave shape.  (See FIG. 8, showing the rectangular shape) 

10 With regards to claim 8, Bang discloses the method of manufacturing the display device according to claim 1, wherein the mother panel further includes a third display panel region (display panel P2) that is in contact with the first display panel region on a side opposite to the second 15display panel region with respect to the first display panel region, (See FIG. 1) 
a plurality of third terminals (pad electrodes 130 connected to P1 adjacent to P2) that are positioned at a third edge portion of the first display panel region adjacent to the third display panel region and aligned along a second 20boundary between the first display panel region and the third display panel region, 
a plurality of fourth terminals (pad electrodes 130 connected to P2 adjacent to P1) that are positioned at a fourth edge portion of the third display panel region adjacent to the first display panel region and aligned along the second 25boundary, 
a third connection line (first line 41/141 between P1 and P2) that crosses the second boundary at a third crossing position and electrically connects one of 22the plurality of third terminals and one of the plurality of fourth terminals, (See FIGS. 2 and 8) and 
a fourth connection line (second line 42/190 between P1 and P2) that crosses the second boundary at a fourth crossing position away from the third crossing 5position and electrically connects the one of the plurality of third terminals and one positioned next to the one of the plurality of fourth terminals.  (See FIG. 8) 

With regards to claim 9, Bang discloses the method of manufacturing the display device 10according to claim 1, wherein the first connection line is connected to the first terminal and the second terminal, and the second connection line is connected to the first connection line.  (See FIG. 8) 

15 With regards to claim 10, Bang discloses the method of manufacturing the display device according to claim 1, wherein the first terminal and the second terminal are formed on an insulating film (glass substrate 110 and insulating layer 150) covering the first connection line and the second connection line.  (See at least FIG. 4) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US 20090309477 A1, hereinafter Bang) in view of Kao et al. (US 10128171 B1, hereinafter Kao).
With regards to claim 5, Bang discloses the method of manufacturing the display device according to claim 2.
However, Bang does not explicitly teach wherein the second connection line is formed in a triangular wave shape.  
Kao discloses using a triangular shape in the leads (Col. 2, ll. 34-46: “ The leads along the first peripheral side are generally rectangular-shaped and the partially etched portions of the leads include a first portion located along a trailing edge with respect to a cutting direction. The first portion has a shape selected from a group consisting of rectangular-shaped, triangle-shaped and arcuate-shaped.” It should be noted that a repeating triangle shape would be a triangle wave shape)
It would have been obvious to one of ordinary skill in the art to modify the device to have a triangular wave shape of Kao, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that different shapes allow for a reduction of short circuits (See Col. 1, ll. 15-20)

With regards to claim 6, Bang in view of Kao teaches the method of manufacturing the display device according to claim 2.
However, Bang does not explicitly teach wherein the second connection line includes first peak portions protruding longer than other peak portions on the first terminal 25side and second peak portions protruding longer than other peak portions on the second terminal side.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)
Therefore, since Bang in view of Kao teaches all of the structural limitations, the relative dimensions of the device being changed would not operate differently than the current prior art.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (US 20090309477 A1, hereinafter Bang).
With regards to claim 7, Bang discloses the method of manufacturing the display device according to claim 2, further comprising: connecting a flexible printed circuit board (flexible printed circuit boards 160) to the plurality of first terminals via an anisotropic conductive film 5containing conductive particles (pad electrode portions 160) in a resin film, (film of printed circuit board 160, see FIG. 3 and Paragraph [0042]) 
However, Bang does not explicitly teach wherein an interval at which the second connection line crosses the planned cutting line is larger than twice an average particle diameter of the conductive particles.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A)
Therefore, since Bang teaches all of the structural limitations, the relative dimensions of the device being changed would not operate differently than the current prior art.

With regards to claim 11, Bang discloses the method of manufacturing the display device according to claim 1.
However, Bang does not explicitly teach wherein the first connection line and the second connection line are formed of a semiconductor.
It should be noted that substituting a conductive material for a semiconductor material for conduction would be a simple substitution of one known element for another to obtain predictable results, which is providing electrical connection across a device.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the lines of Bang to have semiconductive material for electrical connections.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812